DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 05/16/2022.  The Information Disclosure Statement (IDS) filed on 05/16/2022 and 05/17/2022 has been acknowledged by the Office.
	
Drawings
	Replacement drawings were received on 5/16/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battaglia (US 20170112293).
In regards to Claim 13, Battaglia teaches: A system comprising: a foundation (20 – Fig. 1); a mattress (10 – Fig. 1) having a mattress core (30 – Fig. 1) and a mattress cover (122 – Fig. 1) covering the mattress core (Fig. 1); first (130 – Fig. 1) and second zippers (160 – Fig. 1), wherein the first zipper has first and second sets of teeth (see annotated Fig. 1.1 below from Battaglia) and the second zipper has third and fourth sets of teeth (see annotated Fig. 1.1 below from Battaglia), wherein the first zipper connects the mattress core to the second zipper (see annotated Fig. 1.1 below from Battaglia) and wherein the second zipper connects the foundation to the first zipper (see annotated Fig. 1.1 below from Battaglia).

    PNG
    media_image1.png
    602
    823
    media_image1.png
    Greyscale

Annotated Fig. 1.1 from Battaglia

In regards to Claim 14, Battaglia teaches: The system of claim 13, wherein the first zipper is arranged adjacent to (see annotated Fig. 1.1 above from Battaglia) and substantially vertically aligned (see annotated Fig. 1.1 above from Battaglia) with the second zipper in a stack (see annotated Fig. 1.1 above from Battaglia).  

In regards to Claim 15, Battaglia teaches: The system of claim 13, but does not teach, wherein the mattress core comprises an air chamber (Para 0094 – ‘the mattress core 230 preferably made of foam’, see note #1 below) and wherein the first zipper is directly connected to the air chamber at a seam of the mattress core (see annotated Fig. 1.2 from Battaglia below).  
Note #1: As per the definition from The Free Dictionary, ‘foam’ is defined as “Any of various light, porous, semirigid or spongy materials, usually the solidified form of a liquid full of gas bubbles, used as a building material or for thermal insulation or shock absorption, as in packaging.”. Therefore, with foam being filled with gas bubbles an air chamber can be formed within the core.

In regards to Claim 16, Battaglia teaches: The system of claim 13, wherein the first and second zippers are positioned interior to a perimeter of at least one of the mattress and the foundation (see annotated Fig. 2.1 from Battaglia below), wherein the first and second zippers extend along longitudinal sides of the mattress (see annotated Fig. 1.2 below from Battaglia) and the foundation from a head end (see annotated Fig. 1.2 below from Battaglia) to a foot end of the mattress (see annotated Fig. 1.2 below from Battaglia), and wherein the first and second zippers terminate near the head end and the foot end of the mattress (see annotated Fig. 1.2 below from Battaglia).

    PNG
    media_image2.png
    567
    877
    media_image2.png
    Greyscale

Annotated Fig. 1.2 from Battaglia

    PNG
    media_image3.png
    370
    618
    media_image3.png
    Greyscale

Annotated Fig. 2.1 from Battaglia
In regards to Claim 19, Battaglia teaches: The system of claim 13, wherein the mattress cover defines a zipper hole (‘opening’ – Claim 3) through which the first and second zippers extend when connecting the mattress core to the foundation (‘opening is provided with a zipper to allow access’ – Claim 4).  

In regards to Claim 20, Battaglia teaches: The system of claim 13, wherein the first zipper extends through the mattress cover (see annotated Fig. 1.1 above from Battaglia- showing that the second zipper would extend through the mattress cover to connect the cover to the mattress core).

Allowable Subject Matter
	Claims 1-12 and 17-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
	In regards to independent Claim 1, the Examiner noted that incorporating the location of where the zipper extends on either longitudinal side from the head end to the foot end as well as, stating that the zipper terminates at the head end and foot end would further overcome the prior art. As such, with the amendments filed on 05/16/2022 to independent Claims 1 are deemed allowable over the prior art. 
	Additionally, the amendments to create a new independent claim (claim 5), have been further search and considered. Claim 5 has several inventive aspects, the first being the inwardly spacing of the first and second seam from the perimeter of the adjustable foundation. Additionally, the first and second zipper tables each having first and second teeth that are engaged with each other, is another inventive feature. 
	In conclusion, independent claims 1 and 5 and dependents thereof are all deemed allowable over the prior art on record. 
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Applicant’s arguments with respect to claims 13-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/14/2022